UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ROMMEL BURDINE,

                           Petitioner,
      v.
                                                              9:18-CV-1132
                                                              (TJM)
M. THOMS, Superintendent,

                           Respondent.


APPEARANCES:                                                  OF COUNSEL:

ROMMEL BURDINE.
Petitioner, pro se
14-B-1141
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403

HON. LETITIA JAMES                                            JAMES GIBBONS, ESQ.
Attorney for Respondent                                       Ass’t Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

THOMAS J. McAVOY
Senior United States District Judge

                                   DECISION and ORDER

I.    INTRODUCTION

      Petitioner Rommel Burdine, proceeding pro se, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. See Dkt. No. 1, Petition (“Pet.”); Dkt. No. 1-1, Petitioner’s

Memorandum of Law in Support of the Habeas Petition (“P. Mem.”); Dkt. No. 1-2, Exhibits

(“Ex.”). Respondent filed a response in opposition to the petition and pertinent records f rom

petitioner's state court proceedings. Dkt. Nos. 8-9, State Court Records; Dkt. No. 10,
Response; Dkt. No. 10-1, Memorandum of Law in Opposition to the Petition for a Writ of

Habeas Corpus ("R. Mem."). Thereafter, petitioner filed a reply. Dkt. No. 12, Traverse.

        For the reasons that follow, the petition is denied and dismissed.

II.     RELEVANT BACKGROUND

        A.       Overview

        The facts associated with the circumstances leading up to, and as a result of, the

criminal trial are not in dispute. Specifically,

               [Petitioner was] convict[ed] . . . , after a jury trial, of two counts of
               criminal possession of a controlled substance in the third degree
               (Penal Law § 220.16(1), (12)) and criminally using drug
               paraphernalia in the second degree (§ 220.50(3)). . . . [A]fter the
               [petitioner] was pulled over, the responding police officers
               recovered two cell phones from the vehicle's glove box and one of
               them looked through certain text messages on those phones.

               ...

               [Petitioner] was discovered driving a vehicle that contained a
               wholesale brick of crack, seven individually bagged ecstasy-
               analogue tabs, a scale, and empty baggies. Furthermore,
               [petitioner] demonstrated consciousness of guilt by initially fleeing
               from police; over $600 in cash was recovered from [petitioner's]
               person; and [petitioner's] passenger testified that [petitioner] was a
               drug dealer who was dealing out of his car.

People v. Burdine, 147 A.D.3d 1471, 1472 (4 th Dep't 2017).

        Petitioner contends that the trial court erred during the pre-trial proceedings.

Specifically, the court failed to suppress the text messages retrieved from the two phones the

officers seized, prior to receiving a warrant, from the car petitioner was driving. Pet. at 3; P.

Mem. at 3-6.1


        1
            Citations to the parties's submissions refer to the pagination generated by CM/ECF, the Court's electronic
filing system.

                                                          2
       B.     Pre-Trial Proceedings

       On February 27, 2014, petitioner was represented at a suppression hearing. Dkt. No.

9 at 31-97. Officer Decker and his partner, Officer Ettinger, both testified about the events

leading up to petitioner's arrest: the vehicle petitioner was driving was stopped for not having

a light bulb illuminating the license plate. Id. at 49-50, 72-73. After turning on the sirens,

petitioner's car sped up, pulled over, and then sped off again when the officer got out of the

cruiser to approach it. Id. at 50-51, 60-61, 73-74, 83-84.

       When officers again approached the parked vehicle, petitioner provided a false name

– his brother's – to the officers; however, his brother had an outstanding warrant for his

arrest. Dkt. No. 9 at 51-52, 74-75. Petitioner was placed under arrest and, upon his exit

from the vehicle, Decker "saw small pieces of beige chunky substance on the driver's seat . .

. consistent with crack cocaine." Id. at 52; see also id. at 64, 75, 85-86. Petitioner was then

searched. Id. at 75. He reported that he was unemployed; however, officers found a

significant amount of money in his front pocket. Id. at 53-54, 57-58, 75.

       There was a passenger in the front seat as well, who reported that there were drugs

locked in the glove compartment. Dkt. No. 9 at 54, 75. The passenger indicated he owned

the vehicle and provided officers with the key to the compartment. Id. at 54, 64-65, 75-76,

87-88. Inside, officers found a

            clear plastic sandwich bag with a lot of beige chunky substance, a
            digital scale, with a white residue on the surface [which tested
            positive for cocaine]. A box of . . . plastic sandwich bags. And
            inside the box there was another clear plastic sandwich bag with
            seven individually wrapped chunks of brown substance [which
            tested positive for heroin].

Dkt. No. 9 at 55-56; see also id. at 77.


                                                3
       There were also two cell phones recovered from the center console. Dkt. No. 9 at 56.

The officers looked at the messages and calls because they "can be deleted from outside

areas. And it's possible to get rid of evidence that is great for [law enforcement's] case or

possibly could help the case, or even help the [petitioner]." Id. at 92-93. Prior to reading the

messages and checking the call log, the officers did not secure a search warrant. Id. at 93.

The court reserved decision. Id. at 96.

       On March 5, 2013, in a written decision, the court denied petitioner's motion to

suppress the cell phone evidence. Dkt. No. 8 at 79-83.

       C.        Direct Appeal

       On July 11, 2016, petitioner filed a counseled direct appeal with the Appellate Division,

Fourth Department. Dkt. No. 8 at 3-56. One of the arguments petitioner asserted was that

the trial court erred in failing to suppress the cell phones and resulting evidence gathered

from the text messages therein. Id. at 16-20. The People opposed petitioner's appeal. Id. at

305-51; see id. at 324-27 (specifically arguing that the trial court properly denied the

suppression of the search of petitioner's cell phones).

       On February 10, 2007, the Fourth Department "agree[d] with [petitioner] that the court

erred in denying his motion to suppress certain text messages collected from his cell

phones," as the officer's actions "constituted an illegal warrantless search of [petitioner's] cell

phones, thereby mandating suppression of the text messages." Burdine, 147 A.D.3d at

1472.2 However, the Fourth Department ultimately held "that the error is harmless inasmuch

as the evidence of [petitioner's] guilt is overwhelming, and there is no reasonable possibility



       2
           A copy of the decision was also included in the State Court Records. See Dkt. No. 8 at 371-374.

                                                       4
that the admission of the text messages might have contributed to [petitioner's] conviction,"

given petitioner's misrepresentations to police, petitioner's actions initially fleeing the scene of

the traffic stop, petitioner's control of a car containing various drugs and drug paraphernalia,

and the passenger's testimony that petitioner was a drug dealer. Id., on rearg., 149 A.D.3d

1626 (4th Dep't 2017) (granting reargument in part and modifying court's prior order to delete

one sentence and replace another). Accordingly, the Fourth Department unanimously

affirmed the judgment. Burdine, 147 A.D.3d at 1474.

        On March 20, 2017, petitioner filed a counseled application for leave to appeal with

the New York Court of Appeals. Dkt. No. 8 at 389-398. The People opposed the application.

Id. at 399-400, 406. On June 8, 2017, the Court of Appeals denied leave to appeal. People

v. Burdine, 29 N.Y.3d 1076 (2017); see also Dkt. No. 8 at 412.

III.    PRESENT PETITION

        Petitioner contends that he is entitled to f ederal habeas corpus relief because his

Fourth Amendment rights were violated with the police searched the two cell phones found in

the car he was driving without a warrant. P. Mem. at 3. Petitioner further points to the Fourth

Department decision to support his arguments, and then proceeds to contend that the error

was harmful "because the prosecutor use[d] the illegal messages to corroborate the

accomplice testimony stating that the phones show you what type of relationship [petitioner

had] with people[.]" Id. at 5-6.3

        Respondent opposes the petition. See R. Mem. Specifically, respondent argues that

petitioner's Fourth Amendment claims are not cognizable on habeas review. R. Mem. at 8-


        3
          While petitioner filed a reply, it did not include any arguments, just a portion of the transcript which had
also been provided to the Court by respondent. See Traverse.

                                                          5
12.

IV.   DISCUSSION

      Petitioner's Fourth Amendment claim is foreclosed by Stone v. Powell, 428 U.S. 465

(1976). Pursuant to Stone, "where the State has provided an opportunity for full and fair

litigation of a Fourth Amendment claim, the Constitution does not require that a state prisoner

be granted federal habeas corpus relief[.]" 428 U.S. at 482; accord Graham v. Costello, 299

F.3d 129, 133-134 (2d Cir. 2002). The bar created by the Supreme Court in Stone "applies

to all Fourth Amendment claims, including claims of illegal stops, arrests, searches, or

seizures based on less than probable cause[.]" McCray, 2017 WL 3836054, at *6 (citing

Cardwell v. Taylor, 461 U.S. 571, 572-73 (1983) (per curiam)).

       The only requirement under Stone is that the state provide a petitioner the

"opportunity" to litigate a Fourth Amendment claim. McPhail v. Warden, Attica Corr. Facility,

707 F.2d 67, 69-70 (2d Cir. 1983). Therefore, habeas review is only available: "(a) if the

state has provided no corrective procedures at all to redress the alleged fourth amendment

violations; or (b) if the state has provided a corrective mechanism, but the defendant was

precluded from using that mechanism because of an unconscionable breakdown in the

underlying process." Capellan v. Riley, 975 F.2d 67, 70 (2d Cir. 1992) (citing Gates v.

Henderson, 568 F.2d 830, 840 (2d Cir. 1977)); accord Hirsh v. McArdle, 74 F. Supp. 3d 525,

532-533 (N.D.N.Y. 2015).

      The Second Circuit has recognized that New York provides adequate procedures to

redress Fourth Amendment violations. Capellan, 975 F.2d at 70 & n.1 (citing a motion to

suppress evidence, pursuant to CPL § 710.10 et seq., as a "facially adequate" and

"approved" procedure for adjudicating alleged Fourth Amendment violations); see also, e.g,

                                               6
Blake v. Martuscello, No. 10-CV-2570, 2013 WL 3456958, at *5 (E.D.N.Y. July 8, 2013)

(citing CPL § 710.10 and finding that the Second Circuit has explicitly approved New York's

procedure for litigating Fourth Amendment claims).

            [O]nce it is established that a petitioner has had an opportunity to
            litigate his or her Fourth Amendment claim (whether or not he or
            she took advantage of the state's procedure), the court's denial of
            the claim is a conclusive determination that the claim will never
            present a valid basis for federal habeas relief.

Graham, 299 F.3d at 134.

      The record reflects that petitioner took full advantage of his opportunity to completely

adjudicate this manner in state court. See Dkt. No. 9 at 31-97 (suppression hearing

transcript). At the conclusion of the hearing, a decision and order, with a detailed discussion

of the facts and analysis of the relevant law, was issued. Dkt. No. 8 at 79-83. The decision

was examined on direct appeal by the Fourth Department. Burdine, 147 A.D.3d at 1472.

The Fourth Department agreed with petitioner and concluded that the trial court erred in

failing to suppress the evidence; however, the Fourth Department also held that the error

was harmless and ultimately affirmed petitioner's conviction. Id. at 1472, 1474, on rearg.,

149 A.D.3d 1626. Finally, the Court of Appeals subsequently denied petitioner's application

for leave to appeal to that court. Burdine, 29 N.Y.3d at 1076.

      Moreover, petitioner asserts no basis for concluding that he was precluded from using

this procedure due to "an unconscionable breakdown in the underlying process." Capellan,

975 F.2d at 70. Here, petitioner merely reiterates the arguments he previously proffered, that

the text messages submitted into evidence from the illegally seized cell phones should be

suppressed. This was the same argument presented in his counseled brief on direct appeal.

However, "[a] 'mere disagreement with the outcome of a state court ruling is not the

                                               7
equivalent of an unconscionable breakdown in the state's corrective process,' and thus is

insufficient to give this Court authority to review Fourth Amendment claims." Williams v.

Gonyea, No. 9:16-CV-0460 (JKS), 2017 W L 4990645, at *4 (N.D.N.Y. Oct. 31, 2017)

(quoting Capellan, 975 F.2d at 72).

       Accordingly, because the state has provided corrective procedures to address

petitioner's alleged Fourth Amendment violation, and petitioner was not precluded from

availing himself of that mechanism, petitioner's claim is not cognizable.

       Petitioner contends that the Fourth Department's holding that, despite the fact that the

text messages should have been suppressed, the trial court's error was harmless entitles him

to habeas relief. P. Mem. at 5-6. However, that argument has no impact on the instant

analysis.

            A habeas claim based on a state court's determination that the
            introduction of evidence from a Fourth Amendment violation was
            harmless error is inseparable from the underlying Fourth
            Amendment claim. Such a determination does not implicate a
            personal constitutional right distinct from the underlying claim.
            Thus, for purposes of the Stone v. Powell rule, a habeas
            petitioner's claim that a state appellate court improperly found a
            Fourth Amendment violation to be harmless does not have a
            separate identity and may not be raised in a habeas petition in
            federal court.

Gilmore v. Marks, 799 F.2d 51, 55 (3d Cir. 1986); see also Eastman v. Poole, No. 1:07-CV-

1423, 2007 WL 3006030, at *2 (E.D.N.Y. Oct. 10, 2007) (holding that the Appellate Division's

ruling that the trial court's incorrect admission of evidence was harmless error "was simply a

part of the resolution of his Fourth Amendment claim, and as such does not provide a basis

for habeas relief under Powell.").

       Accordingly, petitioner is not entitled to any federal relief on his claims.


                                                 8
V.      CONCLUSION

        WHEREFORE, it is hereby

        ORDERED that the petition, Dkt. No. 1, is DENIED AND DISMISSED in its entirety;

and it is further

        ORDERED that no Certificate of Appealability ("COA") shall issue because petitioner

failed to make a "substantial showing of the denial of a constitutional right" as 28 U.S.C. §

2253(c)(2) requires;4 and it is further

        ORDERED that the Clerk serve a copy of this Decision and Order on the parties in

accordance with the Local Rules.

IT IS SO ORDERED.

Dated: August 5, 2019




        4
           Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); see Richardson v. Greene, 497 F.3d 212, 217 (2d Cir.
2007) (holding that if the court denies a habeas petition on procedural grounds, "the certificate of appealability must
show that jurists of reason would find debatable two issues: (1) that the district court was correct in its procedural
ruling, and (2) that the applicant has established a valid constitutional violation" (emphasis in original)).

                                                          9
